Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 18 August 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     Monsieur
                        
                        A Bord du Triomphant Rade de Boston le 18 Aout 1782.
                     
                     M. de Choisy m’a remis la lettre dont Votre Excellence m’a honoré en datte a Newburgh du 10e de ce mois.  je ne puis vous exprimer toute ma reconnoissance des renseignemens que vous avez pris la peine de me donner sur Penobscot.  Je me propoisit d’enlever ce poste dont le voisinage incommode beaucoup Boston dans la vue de porter quelque coup a notre Ennemi commun avant que les forces supérieures des Anglois dans ces Mers me missent dans l’impuissance de faire des entreprises.  J’avois eû des fausses informations sur cette place, mais je ne tiens point à ce projet qui peut être remis a un tems plus convenable.
                     Mon seul desir est de me rendre utile aux Etats-unis de l’Amérique pendant le séjour de l’Escadre du Roi dans ces Mers, je croyois en avoir trouvé l’occasion en interceptant un Convoi qui doit apporter des vivres à New york et qui doit arriver dans peu.  J’allois faire sortir  quatre Vaisseaux pour cet objet lorsqu’un Pilote de Boston a fait échouer sur la côte le Magnifique de 74 Canons; je fais travailler tous nos équipages pour faire en sorte de le relever et je crains fort qu’il ne puisse plus servir.
                     J’ai l’honneur de reitérer a votre Excellence la prière que vous a faite Mr le Chever de la Luzerne rélativement aux informations sur les Mouvemens et les opérations De la flotte Angloise a New york.  l’importance de cet objet pour la cause Commune m’engage a recourir a vos bons offices pour me les faire procurer; j’en aurai la plus grande obligation aux bontés de votre Excellence.
                     Je serai bien flatté si dans le séjour que je ferai dans cette partie je puis trouver le moment d’aller voir votre Excellence.  Je m’estimerois heureux de faire une connoissance particuliere avec un Général qui par ses vertus militaires et morales s’est acquis l’estime et l’admiration de toute l’Europe.  Je suis avec les sentimens de la plus haute consideration et de respect Monsieur De Votre Excellence le très humble et très obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     Sir,On Board the Triumphant  Harbour of Boston 18 Augt Mr de Choisy delivered me the Letter with which your Excelly honord me dated Newburg 10 Instant—I cannot sufficiently express my acknowledgements for the information you have taken the trouble to give me relative to Penobscot—I had proposed to carry that post, whose neighbourhood is very troublesome to Boston, with a view to do something against our common Enemey before their superior force should arrive in these Seas & put it out of my power but I had reced false information of that place and shall now give up the project, till some more favorable time.
                     My only desire is to render the United States every service in my power during the stay of the Kings Squadron in these Seas and I thought I saw an opportunity in intercepting a Convoy of Provision for N. York which should arrive in a short time—I was accordingly on the point of sending out four ships for that purpose, when a Pilot of Boston ran the Magnifique of 74 Guns aground on the Coast—the whole fleet are Employed in getting her off but I much fear she will be renderd unfit for any future Service.
                     I have the honor to reiterate the requests that the Chev. de la luzerne has made you relative to giving me information of the movements of the fleet at new York, the importance of this object to the common cause engages me to have recourse to your good Offices in this respect, and I shall be under the greatest obligation to your Excellency for them.
                     It will be extremely flattering to me if during the stay I make in these parts I can find a moment to pay a visit to your Excellency I shall esteem my self happy to make a particular acquaintance with a General who by his Military & Moral Virtues has acquired the Esteem & admiration of all Europe.  I am with the greatest Sentiments of consideration &c.
                     
                        Le Marquis de Vaudreuil
                     
                  
               